LOGO [g232436g70r77.jpg]   Exhibit 10.2

August 18, 2016

VIA EMAIL

James L. McCarley

4513 Holly Street

Bellaire, Texas 77401

Dear Jim:

On behalf of The ExOne Company, a Delaware corporation (the “Company”), I am
pleased to extend to you an offer of employment with the Company, subject to the
terms and conditions set forth in this letter.

 

Title/Duties    You would serve in the positon of Chief Executive Officer of the
Company, and I will assume the role of Executive Chairman of the Board of
Directors. As required under the Company’s Bylaws, the duties of the Chief
Executive Officer will be determined from time to time as delegated or assigned
by the Board. As Executive Chairman, I will continue in an executive leadership
role, focusing on strategy and other matters as directed by the Board. Base
Salary    Your base annual salary for 2017, and also pro-rata for the remainder
of 2016, will be $375,000 on an annualized basis, less payroll deductions and
all required withholdings. Retention Option Grant    To align your interests
with the interests of our stockholders, the Company will issue you a one-time
grant of 100,000 stock options of the Company’s common stock to be made
contemporaneously with your employment. This retention grant of options will
vest one-third immediately on the grant date, and the remaining two-thirds will
vest in equal parts on the first and second anniversary of your start date with
the Company and may or may not be made pursuant to our existing 2013 Equity
Incentive Plan (the “Umbrella Plan”).

Targets for

Future Compensation Opportunities

  

Consistent with our past practice regarding annual incentives to our executive
management team, the Compensation Committee (the “Compensation Committee”) and
the Board of Directors (the “Board”) intend to establish a 2017 executive
compensation plan that will include awards under a 2017 Umbrella Annual
Incentive Plan (the “AIP”) and under the Company’s Umbrella Plan on the terms
and conditions as determined by the Committee and in their sole discretion.

 

For 2017, it is intended that the Committee establish your targeted bonus
opportunity for future awards under the AIP at 60% of your base salary with a
maximum amount not to exceed 120% of your base salary. Any payouts under the AIP
will be conditioned on the Company achieving certain financial performance
metrics established by the Committee and otherwise subject to the Committee’s
discretion and applicable to the executive management team. Any amounts that the
Committee determines to award to you under the AIP may be paid in ExOne common
stock or in cash, pursuant to such plan and also as the Committee may determine
in its sole discretion.



--------------------------------------------------------------------------------

   As part of the continuing executive compensation plan arrangements, you will
be eligible for additional grants of 100,000 options in 2017 and in 2018. The
number of options granted would be subject to Committee negative discretion at
the time of grant based on performance factors. Furthermore, the Company agrees
to work with you toward the mutual goal of establishing within the first six
months of your employment, a new, modified or amended AIP and Long Term
Incentive Plan designed to enhance the retention of existing employees and to
attract and retain future key personnel. It is intended that the options noted
in this paragraph would be included in such plan. Employment Agreement    You
will enter into an employment agreement with the Company in the form attached to
this letter.

Acceptance/

Start Date

   Please sign and date this letter, and return it to me by August 18, 2016 or
sooner if you wish to accept employment at the Company under the terms described
above. We will provide you with a copy for your records. If you accept our
offer, we would like you to start on or about August 19, 2016.

 

Sincerely,

The ExOne Company

By:   /s/ S. Kent Rockwell

S. Kent Rockwell

Chairman of the Board and Chief Executive Officer

Accepted:

/s/ James L. McCarley

James L. McCarley

 

2